 

Case 19-13125-.]KO Doc 18 Filed 03/22/19 Page 1 of 4
UNlTED STATES BANKRUPTCY CoURT, SoUTHERN DISTRICT oF FLoRIDA

va.Hsb.tlscourts.gov

CHAPTER 13 PLAN tlndividual Adjustment of Debtsl

 

 

 

 

|:| Original Plan
|:| FIRST Amended Plan (Indicate lst, an, etc. Amended, if applicable)
|:] Modified Plan (Indicate lst, 2nd, etc. Modified, if applicable)
DEBTOR: GEORGIA GABBIDON JOINT DEBTOR: CASE NO.: 19-13125-JKO
SS#: xxx-xx- Wé_ SS#: xxx-xx-
l. NOTICES
To Debtors: Plans that do not comply with local rules andjudicial rulings may not be contirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-l (C)(S), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter l3.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result in a .

partial payment or no payment at all to the secured creditor |:| Included E Not mcluded

Avoidance of ajudicial lien or nonpossessory, nonpurchase-money security interest, set m Included E| Not includ d

out in Section III c

Nonstandard provisions, set out in Section VIII |:] Included |:| Not included
II. PLAN PAYMENTS. LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee’s
fees of 10%, beginning 30 days from thc filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

l. $22356.68 for months l to 60 ;
B. DEBTOR(S)' ATTORNEY‘S FEE: [:l NONE [:l PRO BONO
Total Fees: $6000.00 Total Paid: $2000.00 Balance Due: $4000.00
Payable $666.67 /month (Months l to _6__ )

Allowed fees under LR 2016-1(B)(2) are itemized below:

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

 

 

HI. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [:] NONE
[Retain Liens pursuant to l l U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

 

 

 

 

 

 

 

 

1, Creditor: Regions Bank
Address: POB_ l 10 Arrearage/ Payoff` on Petition Date $IO.340.22
Hamesburg’ MS 39403 Arrears Payment (Cure) $5.00 /month (Months l to 6 )
Last 4 Digits of Arrears Payment (Cure) $190.93 /month (Months 7 to 60 )
AccountNo,r 4430 Reguiar Paymem (Maincain) $1,368.00 /momh (Months 1 to § )
Other:
Page l of4

LF-3l (rev. 10/3/17)

Case 19-13125-.]KO Doc 18 Filed 03/22/19 Page 2 of 4

 

 

Debtor(S)Z GEORGIA GABBIDON Case numbcr: 19-13125-JKO
|:| Real Property Check one below for Real Property:
l:|Principal Residence [:|Escrow is included in the regular payments
[:K)ther Real Property |:|The debtor(s) will pay |:Itaxes Einsurance directly
Address of Collateral:
7636 Alhambra Blvd

Miramar, FL 33023
[:\ Personal Property/Vehicle

 

Description of Collateral:

 

 

 

B. VALUAT!ON OF COLLATERAL: [___I NONE

IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
YOU PURSUANT TO BR 7004 AND LR 3015-3.

1. REAL PROPERTY: [:] NONE
2. VEHICLES(S): [:l NONE

 

l. Creditor: Credit ACCePtanCe Value of Collateral: $25,000.00 _)L_Pa enf
Address: 25505 W 12 Mil€ Rd Amount Of Creditor'g Lien; $26,480_00 Total paid 111 plan! $29,890.50
Suite 3000 ____
Southfield, MI 48034
Interest Rate: 5.25% $71.35 /month (Months __l_to 1 )

Last 4 Digits of`Account No.: 8036
VIN: 3C6TRVAG5HE531670

Description of` Collateral:
2017 Dodge Ram

$545.60 /month(Months _l_to § )

 

 

Check one below:

ljClaim incurred 910 days or more pre-
petition

@Claim incurred less than 910 days pre-
petition

 

3. PERSONAL PROPERTY: I:] NONE

 

1. Creditor: P!`Ogresslve Leasing Value of` Collateral: $650.00 BBJLm_e_l_l_f.
Address: 26 W Data Dr Amount of Creditor's Lien: $650.00 Total Paid in Plani $650-46
Draper, UT 84020
Last 4 Digits of`Account No.: 5979 Interest Ratc: 0.00% $5-00 /mOnth (MOrlthS _l_tO l )
Description of Collateral: $l 1 .49 /month (Months __7_to § )
iPhone X

 

Check one below:

Claim incurred less than one year pre-
|:]petition

Claim incurred 1 year or more pre-
|:]petition

 

 

 

 

 

C. LlEN AVOIDANCE iii NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution f`om the Chapter 13 Trustee.

|”§] NoNE

LF-31 (r¢v, 10/3/17) Page 2 af4

Case 19-13125-.]KO Doc 18 Filed 03/22/19 Page 3 of 4
Debtor(s): GEORGIA GABBIDON Case number: l9-13125-JKO

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.
\:| NONE
[:] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon

continuation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral 1Addre§s, Vehicle, etc.[
Renovate America 7666 7636 Alhambra Blvd
l- Miramar, FL 33023
(Second Mortgage)

 

1v. TREATMENT oF FEES AND PRroRrTY cLArMs [as defined in 11 U.s.c. §507 and 11 U.s.c. § 1322(3)(4)]
A. AoMrNrsTRATlvE FEES oTHER THAN nEBToRs(s)' ATToRNEY's FEE= ii NoNE
B. rNTERNAL REVENUE sEercE= [§] NONE

C. DOMESTIC SUPPORT OBLIGATION(Sl: \'_i:] NONE
D. OTHER: [:l NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDlTORS
A. Pay $5.00 /month (Months 1 to __6£ )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. f:] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: § NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

Vl. EXECUTORY CONTRACTS AND UNEXP!RED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

|§| NONE
vu. INCoME TAX RETURNs AND REFUNDS= g NONE

il Debtor(s) shall provide copies of yearly income tax returns to the Trustee (but not file with the Court) no later than May
15th during the pendency of` the Chapter 13 case. In the event the debtor(s)’ disposable income or tax refunds increase,
debtor(s) shall increase payments to unsecured creditors over and above payments provided through the Plan up to 100% of
allowed unsecured claims. [Broward/Palm Beach cases]

VIII. NON-STANDARD PLAN PROVISIONS [:] NONE
[:] Nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in the Local
Forrn or deviating from it. Nonstandard provisions set out elsewhere in this plan are void.

The first payment under the plan is due on April 11, 2019.

 

[:] Mortgage Modification Mediation

LF~3l (rcv. 10/3/17) Page 3 0f4

Case 19-13125-.]KO Doc 18 Filed 03/22/19 Page 4 of 4
Debtor(s): GEORGIA GABBIDON Case number: 19-13125-JKO

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATlON.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

Debtor March 22, 2019 Joint Debtor
GEoRGiA GABBIDON Dat€ Date
MICHAEL A. FRANK March 22, 2019
Attorney with permission to sign on Date

Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF~31 (rev. 10/3/17) Page 4 of4

